           Case 2:20-cv-02139-KJD-NJK Document 25 Filed 01/22/21 Page 1 of 2




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     GERALDINE TRICE,
 7                                                           Case No.: 2:20-cv-02139-KJD-NJK
             Plaintiff(s),
 8                                                                          Order
     v.
 9                                                                     [Docket No. 20]
     LIBERTY MUTUAL INSURANCE
10   COMPANY,
11           Defendant(s).
12
13          Pending before the Court is a proposed discovery plan filed by Defendant. Docket No. 20.
14 Parties are required to hold a conference early in a case to discuss a variety of issues, including the
15 formulation of a proposed discovery plan. Fed. R. Civ. P. 26(f). Even in instances in which parties
16 do not agree on the contents of a proposed discovery plan, they must still file a joint discovery
17 plan that provides their positions as to how the case should proceed. E.g., Local Rule 26-1(a).1 A
18 meet-and-confer not having taken place and the pending proposed discovery plan having not been
19 filed jointly, Defendant’s proposed discovery plan is DENIED without prejudice. Plaintiff must
20 promptly contact defense counsel to conduct the Rule 26(f) conference and the parties must file a
21 joint proposed discovery plan by February 22, 2021.
22
23
24
            1
              Defendant has not to date sought a stay of discovery pending resolution of its motion to
25 dismiss. On the other hand, Plaintiff has filed a motion to stay that remains pending. To be clear,
   the mere filing and pendency of a motion to stay does not automatically result in the imposition of
26 a stay. E.g., Apple Inc. v. Eastman Kodak Co., 2011 WL 334669, at *2 (N.D. Cal. Feb. 1, 2011)
   (quoting Willemijn Houdstermaatschaapij BV v. Apollo Comp. Inc., 707 F. Supp. 1429, 1441 (D.
27 Del. 1989)). To the extent that one or both parties believe that discovery deadlines should not be
   set at this time given arguments they have with respect to requesting a stay, they may express such
28 positions within the joint proposed discovery plan.

                                                      1
     Case 2:20-cv-02139-KJD-NJK Document 25 Filed 01/22/21 Page 2 of 2




 1   Failure to comply with this order may result in the imposition of sanctions.
 2   IT IS SO ORDERED.
 3   Dated: January 22, 2021
 4                                                     ______________________________
                                                       Nancy J. Koppe
 5                                                     United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
